Citation Nr: 0306980	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-01 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand and wrist injury.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for a right wrist disorder, a neck disorder, a low 
back disorder, a disorder manifested by right leg numbness, 
peripheral neuropathy and impotence, claimed as a result of 
treatment rendered by the Department of Veterans Affairs 
(VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  In an October 1998 
decision, the RO denied service connection for residuals of 
an injury to the right hand and wrist.  And in a subsequent 
decision in July 2000, the RO denied compensation under 38 
U.S.C.A. § 1151 for disorders of the right wrist, neck and 
low back, for a disorder manifested by right leg numbness, 
and for peripheral neuropathy and impotence.  


FINDINGS OF FACT

1.  The manifestations of right hand trauma during service 
were acute and transitory and resolved without chronic 
residual disability.

2.  The medical treatment the veteran received from VA at 
various times during 1992 to 1998 did not cause or worsen any 
disorder involving his wrist, neck, or low back, or a 
disorder manifested by right leg numbness, or peripheral 
neuropathy or impotence.




CONCLUSIONS OF LAW

1.  Residuals of a right hand and wrist injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326, 3.358 (2002).

2.  The criteria have not been met for compensation benefits 
for disorders involving the veteran's wrist, neck, low back, 
a disorder manifested by right leg numbness, or peripheral 
neuropathy or impotence resulting from VA treatment. 38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran presented 
at a clinic in May 1965.  He stated that an ammunition box 
had fallen on his right hand, producing swelling and 
abrasion.  X-ray examination of the right hand disclosed no 
evidence of fracture.  Warm soaks were recommended.  An 
examination was performed in January 1967 for service 
separation.  The veteran then denied bone or joint deformity.  
No defects of the right hand or wrist were identified on 
clinical inspection.  

A hearing was held in March 1999 before a VA hearing officer.  
In testimony, the veteran related that he was standing on the 
ground, helping to unload ammunition that was being handed 
down from a truck.  He claimed that he broke his right hand 
when a case of ammunition was dropped and struck his hand.  
He reported that he lost a good deal of function in the right 
hand and wrist during postservice years, becoming unable to 
do such tasks as holding a pen or using a knife and fork.  

Added to the record in April 1999 were copies of 
correspondence between the veteran and others, postmarked 
during 1965 and 1966 while he was in service.  Reference was 
made to the veteran's having hurt his hand.

Statements were received in April 1999 from family members 
and from an associate.  The statements were cumulatively to 
the effect that the veteran sustained a crush injury to the 
right hand during service; that VA performed surgery on the 
hand in postservice years; and that the veteran continued to 
have only limited use of the hand despite surgery.  

Records of the veteran's treatment at Cherry City Hospital, 
dated from 1992 to 1999, were associated with the claims 
file.  In June 1992, the assessment was that the veteran had 
low back pain, probably on the basis of muscle strain rather 
than disc problems.  

Also added to the claim file were VA medical records, dated 
from 1991 to 1998, including hospital summaries, surgical 
reports and clinical notes.  They reflect that the veteran 
underwent a right L5-S1 hemilaminectomy in July 1992.  The 
diagnosis was right L5-S1 herniated nucleus pulposus.  A 
lumbar myelogram was performed in March 1993.  In March 1996, 
a right carpal tunnel repair was performed.  In May 1998, he 
underwent repair of a right wrist flexor carpi radialus tear.  
These records contain no medical opinion about the etiology 
of the veteran's right wrist or low back disorders.

Statements were received from the appellant in which he 
discussed various instances of alleged errors in treatment 
rendered by VA during the 1990's.  He stated that VA 
physicians, who performed a laminectomy during 1992, failed 
to perform surgery on all affected discs.  He indicated that 
he had experienced problems with his neck and back ever since 
the disc surgery.  He further stated that he developed 
peripheral neuropathy, right leg numbness and impotence when 
nerves in the right leg and testicles were injured while VA 
was performing myelograms.  He attributed limited use of the 
right hand to the negligent care provided by VA.  In this 
regard, he stated that a VA physician, during March 1998, 
treated a torn tendon of the right wrist with injections 
rather than surgery.  He reported that he presented at a VA 
clinic on May 4, 1998 with a severed tendon in the right 
wrist, but that VA delayed performing surgery until May 13, 
1998.  He maintained that, during the nine-day delay in 
performing surgery, the severed tendon in the right wrist 
shrank and could not be reattached without much more 
extensive surgery than if the tendon had not been left to 
wither in size.  

A VA medical opinion based on a review of the veteran's 
claims file was prepared in June 2001.  The physician's 
narrative of VA treatment follows.  The veteran presented in 
January 1998, complaining of right wrist discomfort.  In 
February 1998, examination of the right wrist revealed 
tenderness and slight swelling in the deQuervain's area and 
the attachment of the right flexor carpi radialis.  The 
diagnoses were deQuervain's tendonitis and tendonitis of the 
flexor carpi radialis-there was less tenderness over the 
deQuervain's area at that time.  A physician administered a 
localized injection with 1 cc of triamcinolone and the 
physician's note indicated that the claimant "will try to 
limit repetitive use of the wrist."  

According to the claimant, he felt a popping sensation in the 
right wrist with lifting on May 4, 1998.  Thereafter, on May 
7, 1998, a physician diagnosed rupture of the flexor carpi 
radialis tendon.  On May 14, 1998, the claimant underwent 
repair of the tendon, using a palmaris longus tendon graft.  
The operative note indicates that the distal portion of the 
flexor carpi radialis was completely necrotic and 
granulomatous and that there was no viable tendon to repair; 
thus, the graft was required.  Postoperative follow-up showed 
a satisfactory postoperative course.  The physician continued 
by noting that a review of a VA records indicated no mention 
of any notch or defect by the examiner who evaluated the 
veteran during February 1998 and March 1998.  The initial 
recommendation for treatment included a wrist splint; anti-
inflammatory medication was not recommended because of the 
claimant's history of gastrointestinal bleeding.  On follow-
up, the wrist was no better and 1 cc of triamcinolone was 
injected.  



With respect to the veteran's contentions linking a right 
condition to VA treatment,   it was the physician's opinion 
that the treatment measures provided were quite appropriate 
for the veteran's right wrist condition.  Surgery would be 
considered the last therapeutic option for the condition and 
would not be recommended prior to a trial of conservative 
treatment.  The physician further remarked that she had 
discussed the case with a VA orthopedic surgeon.  The surgeon 
advised that a time delay in an injury such as that affecting 
the veteran's wrist was not uncommon or troublesome, and that 
the appropriate repair could be performed some time after the 
injury without jeopardizing the outcome.  The physician 
providing the medical opinion also noted that the medical 
records gave no current evidence of limited use of the right 
hand.  She concluded that treatment of the veteran's right 
wrist tendinints was appropriate and did not constitute 
negligence, carelessness, lack of proper skill, or error in 
judgment.  

With respect to claimant's contentions attributing a low back 
condition to VA treatment, the physician discussed treatment 
measures administered to the veteran during June 1992 and 
July 1992.  On June 26, 1992, a CT myelogram was performed 
which showed a herniated disc.  At discharge from the 
hospital, the veteran was complaining of numbness in the 
outer right foot.  The physician pointed out that residual 
numbness in a foot was common in about 50 percent of 
discectomies.  She observed that none of the medical records 
at the time of the 1992 hospitalization or subsequent 1993 
admission with myelogram referred to any complications from 
the myelogram.  The physician concluded that treatment of the 
veteran's back was appropriate and did not constitute 
negligence, carelessness, lack of proper skill, or error in 
judgment.  

With respect to the veteran's contentions linking neck pain 
to disc surgery, the physician remarked that degenerative 
disc disease of the cervical spine was diagnosed in December 
1995 on x-ray examination following the veteran's complaints 
of "numbness of the forearms."  The veteran was issued a 
home traction unit in 1996.  The medical records otherwise 
did not indicate any ongoing problems with, or treatment for, 
neck pain.  The physician observed that the veteran's current 
problem list did not mention neck problems.  She concluded 
that there was no medical evidence to link the veteran's neck 
pain to his low back surgery.  

With respect to the veteran's contentions about myelograms in 
1992 or 1993 causing leg numbness, the physician noted that 
the medical records clearly showed that the veteran had leg 
numbness when he was first admitted to hospitalization for 
back pain in June 1992, prior to the first myelogram.  She 
remarked that the foot numbness was consistent with the 
herniated disc and was not a result of the myelogram, but 
rather was secondary to the initial disc herniation.  The 
physician also noted that the veteran had recently been 
diagnosed with an early peripheral neuropathy and that the 
veteran had been receiving treatment for type II diabetes for 
a number of years.  It was her opinion that the veteran's 
peripheral neuropathy was due to diabetes and was not at all 
characteristic of residuals from disc surgery many years 
earlier.  

With respect to the claimant's contentions linking erectile 
dysfunction to VA treatment, the physician commented that 
erectile dysfunction was not noted in the medical record 
until 1997.  All of the medical records referring to acute 
treatment for low back pain in 1992 and a follow-up in the 
year afterwards did not include any discussion of impotence.  
The physician was of the opinion that the impotence had no 
relation to the veteran's back surgery.  Additionally, the 
veteran had no other signs on physical examination of spinal 
cord damage which could cause impotence.  It was observed 
that the veteran had hypertension and diabetes; that these 
conditions were common causes of impotence; and that these 
conditions were the most likely cause of the veteran's 
erectile dysfunction.  The physician remarked that a similar 
assessment had been reached by the veteran's urologist. 

VA medical records, dated from June 2000 to December 2000, 
reflect that the veteran complained of ongoing low back 
problems and numbness involving portions of the right foot.  
In July 2000, it was found that veteran's right wrist had 
good motion, but that it remained symptomatic.  The 
assessment was that the wrist was intact.  Electrodiagnostic 
testing of the right lower extremity in July 2000 was normal.  
The records do not contain medical opinion about the etiology 
of the veteran's various reported medical problems.

A hearing was at the RO in October 2002 before the 
undersigned Veterans Law Judge.  In testimony, the veteran 
again attributed right hand and wrist disorders to the 
residuals of an injury to the right hand and wrist he 
sustained in service.  He also reiterated the perceived 
instances of errors in treatment rendered by VA during the 
1990's.  He again attributed impotence; peripheral 
neuropathy; and disorders affecting the neck, low back, and 
lower extremities to improper care rendered by VA.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and therefore applicable.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no dispute as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in April 2001 and September 2001 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He also was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release (VA 
Form 21-4142) so that VA could request the records for him.  
Consequently, the duty to notify of necessary evidence and of 
the responsibility for obtaining or presenting that evidence 
has been fulfilled.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been obtained and associated with the claims 
file, too.  He also provided authorizations (VA Form 21-
4142s), as requested, and his private medical records were 
obtained as well.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for a VA examination, 
and he was provided one to obtain a medical opinion.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

A.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There was one recorded episode of trauma to the right hand 
during service.  Although the veteran now claims that he 
sustained a crushing injury to his hand and wrist in that 
incident, x-ray examination of his right hand at the time the 
trauma actually was sustained was negative for signs or 
indications of a fracture.  And there were no documented 
recurrences of any problems with the right hand or wrist 
during the remainder of his period of active duty.  That 
includes, significantly, when he was examined for separation 
from service when there were no right hand or wrist defects 
either complained of or otherwise objectively shown.  A right 
wrist disorder, which has been variously diagnosed as carpal 
tunnel syndrome and tendonitis, was not first medically 
indicated until more than twenty years after the veteran's 
period of service in the military ended.  And aside from 
that, even acknowledging that he currently has a right wrist 
disorder, there still remains the fact that no medical 
examiner has etiologically or causally linked the current 
right wrist disorder to service.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Board has considered statements from family members and 
associates referring to an alleged crush injury to the 
veteran's hand during service.  To the extent that these 
statements are submitted to indicate service onset of any 
current right wrist disorder, they amount to opinions about a 
matter of medical causation.  These statements, therefore, 
along with the veteran's assertions, are the only evidence 
linking his current wrist disorder to service.  There is no 
indication from the record, however, that the veteran or his 
family members and associates have any medical training 
and/or subject matter expertise.  So, as lay persons, they 
are not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran has provided no 
competent medical evidence linking his current right wrist 
disorder to any incident of service.  In all, an in-service 
episode of right hand trauma was an acute and transitory 
phenomenon and resolved without producing chronic residual 
disability.  For all the foregoing reasons, the claim for 
service connection for a right hand/wrist disorder must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 



B.  1151

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 
104-204, effective October 1, 1997.  The appellant's claim 
was filed after October 1, 1997.  Therefore, the amended law 
is applicable to his claim. See VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

The veteran attributes the multiple disorders for which he 
seeks section 1151 benefits to mismanagement of his care by 
VA.  His allegations of errors (i.e., negligence) in his VA 
treatment and care were thoroughly addressed in a medical 
opinion by a VA physician, who made an in-depth review of the 
veteran's claims file and provided a well-reasoned rationale 
refuting the veteran's allegations about mismanaged care.  
The physician determined that, to the extent the veteran 
continues to have verified organic disorders involving the 
back, neck, right wrist, right leg numbness, peripheral 
neuropathy or impotence, none of these disorders was the 
result of VA's negligence, carelessness, lack of proper 
skill, or error in judgment.  She also determined that there 
was no disorder for which section 1151 benefits was sought 
that was an unforeseeable result of VA treatment.  

The evidence in favor of finding that VA care caused or 
contributed to the veteran's disability consists solely of 
his own unsubstantiated allegations.  But as alluded to 
earlier, as a layperson, he simply is not qualified to render 
a diagnosis or a probative opinion concerning medical 
causation.  Espiritu, supra.

Based upon a review of all of the medical evidence of record, 
then, the Board finds that there is no competent evidence of 
a nexus between the various disorders for which compensation 
benefits are sought and any incident of VA treatment.  There 
is no medical evidence that VA treatment resulted in or 
caused an increase in disability beyond the natural progress 
of any of the disorders for which section 1151 benefits are 
sought.  

In the absence of any competent evidence of VA fault or 
unforeseeable results of VA care causing or contributing to 
the veteran's death, there is no basis to award compensation 
benefits under 38 U.S.C.A. § 1151 because the preponderance 
of the evidence is unfavorable-meaning the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for residuals of a right hand and wrist 
injury is denied.

Compensation benefits under 38 U.S.C.A. § 1151 for a right 
wrist disorder, a neck disorder, a low back disorder, a 
disorder manifested by right leg numbness, peripheral 
neuropathy and impotence, claimed as a result of treatment 
rendered by VA is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

